



Exhibit 10.1


FIRST AMENDMENT TO EMPLOYEE SERVICES AGREEMENT






THIS FIRST AMENDMENT TO EMPLOYEE SERVICES AGREEMENT ("First Amendment") is made
effective as of January 1, 2016, by and between Marathon Petroleum Logistics
Services LLC ("MPLS"), a Delaware limited liability company, MPLX GP LLC
("MPLX"), a Delaware limited liability company and Marathon Pipe Line LLC, a
Delaware limited liability company ("MPL").


WITNESSETH:


WHEREAS, MPLS, MPLX and MPL entered into that Employee Services Agreement dated
October 1, 2012 (the "Agreement"); and


WHEREAS, MPLS, MPLX and MPL now desire to amend the Agreement in certain
respects.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.
Delete the following paragraph in Annex B in its entirety:



"For the month of the bonus payment (if any) to the MPLS employees, MPLS will
calculate a "true up" of the total bonus accrual charged for the year under (c)
above compared to the actual cost of such bonus , excluding burden. The net
value of such "true-up" (whether positive or negative) will be an adjustment to
the next monthly invoice to MPL."


and replace it with the following:


"Each month hereunder , MPLS, in its sole and reasonable discretion, shall
calculate an appropriate allocated bonus accrual, including burden , consistent
with its good faith estimate of the allocation of employees provided by MPLS
hereunder on a total headcount basis (the "Bonus Accrual"). For the month in
which any bonus payment is made to the employees provided by MPLS hereunder,
MPLS will calculate a "true-up" of the Bonus Accrual charged for the previous
year compared to the actual cost of bonuses, including burden, paid to such
employees (the resulting "true-up" of these two amounts, whether positive or
negative, being referred to herein as the "Bonus True-Up").


2.
Capitalized terms used but not defined in this First Amendment shall have the
meaning

ascribed to such terms in the Agreement.






1

--------------------------------------------------------------------------------





3.
This First Amendment supersedes any other prior agreements or understandings of
the parties relating to this subject matter and the parties are not relying on
any statement, representation, promise or inducement not expressly set forth
herein .



4.
This First Amendment may be executed in one or more counterparts , and in both
original form and one or more photocopies , each of which shall be deemed to be
an original, but all of which together shall be deemed to constitute one and the
same instrument.



5.
Except for the provisions of the Agreement specifically addressed in this First

Amendment , all other provisions of the Agreement shall remain in full force and
effect.




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.




MARATHON PETROLEUM LOGISTICS SERVICES LLC
 
 
 
 
 
By:
/s/ J. S. Swearingen
 
 
 
J. S. Swearingen, President
 
 
 
 
 
 
 
 
 
 
MPLX GP LLC
 
 
 
 
 
 
By:
/s/ D. C. Templin
 
 
 
D. C. Templin, President
 
 
 
 
 
 
 
 
 
 
MARATHON PIPE LINE LLC
 
 
 
 
 
 
By:
/s/ C. O. Pierson
 
 
 
C. O. Pierson, President
 
 
 
 
 
 
 
 
 
 
Date:
May 10, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







2